[Cite as State v. Jacinto, 2020-Ohio-3722.]


                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA


STATE OF OHIO,                                      :

                 Plaintiff-Appellee,                :
                                                             No. 108944
                 v.                                 :

KAINOA JACINTO,                                     :

                 Defendant-Appellant.               :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: July 16, 2020


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                              Case No. CR-18-633255-A


                                              Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Sean M. Kilbane, Assistant Prosecuting
                 Attorney, for appellee.

                 Patituce & Associates, L.L.C., Joseph C. Patituce and
                 Megan M. Patituce, for appellant.


EILEEN A. GALLAGHER, J.:

                   Defendant-appellant Kainoa Jacinto appeals his conviction for

felonious assault following a jury trial. Jacinto contends that the trial court erred in
failing to give the jury a self-defense instruction, in admitting evidence of a 911 call

from a caller who did not testify and in admitting “expert” opinion testimony from

a paramedic that had not been disclosed in a written expert report and that exceeded

the scope of his expertise. Jacinto further contends that his conviction is not

supported by sufficient evidence and is against the manifest weight of the evidence

and that his four-year prison sentence is not supported by the record. For the

reasons that follow, we affirm the trial court’s decision.

Procedural History and Factual Background

               On October 9, 2018, a Cuyahoga County Grand Jury indicted Jacinto

on one count of felonious assault in violation of R.C. 2903.11(A)(1), a second-degree

felony. The charge arose out of September 16, 2018 incident in which Jacinto

punched and “knocked out” Bryant Lee (“Lee”), who struck his head on the concrete

sidewalk as he fell to the ground. As a result of the incident, Lee sustained a serious

brain injury. Jacinto pled not guilty and, on July 24, 2019, a jury trial commenced.

A summary of the relevant evidence presented at trial follows.

               On September 15, 2018, Jacinto and Lee were in Cleveland, attending

a conference for a company for which they both worked, ACN, Inc. (“ACN”), a “one-

stop shop” for services such as gas and electric utility services, high speed internet,

home security services and identity theft protection. Jacinto traveled to Cleveland

from Michigan for the conference, and Lee and his wife, Jaime Lee (“Jaime”),

traveled to Cleveland from Wisconsin for the conference. Jacinto and the Lees were

staying at the Hilton Garden Inn on Carnegie Avenue in Cleveland.
               The Lees and Jacinto met for the first time that evening at the hotel

bar.    Around midnight, Jacinto, the Lees and several other ACN conference

attendees decided to leave the hotel bar and go to other downtown bars. Along the

way, they bumped into another ACN conference attendee, Orlando Contreras, who

was also staying at the Hilton Garden Inn. Contreras had never met Jacinto or the

Lees prior to the conference.

               Jaime described Jacinto as “obnoxious,” “loud” and “cocky.” She

stated that he talked about being a mixed martial arts (“MMA”) fighter, bragged

about his houses, cars and how much money he had made and was “poking at

everybody and kind of flaunting * * * the entire night.” Jaime stated that she talked

and laughed with the other ACN conference attendees and “played the role” because

she knew her husband wanted to “climb the ladder of the team in this organization.”

She testified that Lee and Jacinto talked a lot and seemed to be getting along very

well.

               Contreras testified that Jacinto carried himself as being “someone of

importance” and that Jacinto told him that he was “a fighter” and that he “trained

semi-pro MMA.” Because Contreras also spent a lot of the time in the gym and had

fought some men with professional training, the two men discussed their past

experiences and training history. Jacinto told Contreras that he had been “known

to beat several people up in a single incident if needed.”
               Contreras testified that “everyone got along well” that night with “lots

of laughs, jokes, situations” and that everyone was drinking heavily. At around 2:00

a.m., the group headed back to the hotel.

               Jaime testified that once they arrived back at the hotel, Jacinto made

a “slick,” “annoying” comment to her that made her “very angry.” Jaime told Jacinto

that she was “not one to mess with” and her husband suggested that she go to bed.

Jamie took her husband’s advice and went back to their hotel room.

               Contreras testified that as they were walking back to the hotel, Jacinto

told Contreras he could have “hooked him up” with a girl at the bar but that his

“dance moves” “f***** it up.” Contreras said he did not react to Jacinto’s comment,

but that Lee intervened and told Jacinto he had been “rude” and “disrespectful” and

owed Contreras an apology. Contreras stated that Lee was “trying to prove a point”

to Jacinto, i.e., that “you can’t be rude to people,” but that Jacinto “wouldn’t accept

it” and said he had done nothing wrong. The two men went back and forth about

the issue for several minutes.

               Contreras testified that, during this time, Jacinto told him he was

“trying not to get mad” and was “antsy,” “pacing back and forth,” “[l]ike he had to

like basically walk it off.” After a bit, the situation deescalated. Jacinto and Lee

shook hands and appeared to be “cool,” and the three men began walking back

toward the hotel.

               Before the three men went back into the hotel, however, the situation

re-escalated. According to Contreras, “somebody said something and then it started
right back up again * * * just about the same thing.” The two men got “real close to

each other,” “chest to chest,” and Lee poked Jacinto in the chest “like three times,”

“saying something.”

               Contreras testified that, by this time, all three men were “pretty

intoxicated.” In addition to whatever else the men had had to drink earlier that

evening, Contreras stated that the men had gone to three or four bars, were “taking

turns” buying rounds and all had had “one shot, one drink at each location, [with]

probably an extra drink at the last location.”

               After the “poking,” the situation calmed down again for a bit.

Contreras testified that after Lee poked Jacinto, Jacinto turned around and walked

away, trying to “walk it off” as Lee kept talking, lecturing Jacinto about his

disrespectful conduct.

               At some point during their interaction, Jaime came out of the hotel

and told Lee it was “time to go to bed.” Jaime testified that Lee had his hands in his

pockets, that the three men laughed at her remark and that it “seemed like

everything was fine.” “[S]ens[ing] nothing being wrong,” Jaime went back to her

hotel room, took a shower and went to bed. Lee remained outside with Jacinto and

Contreras. The next time Jaime saw Lee was in the intensive care unit at a nearby

hospital.

               In the last four minutes of their interaction, the situation re-escalated

once again. Jacinto was about to enter the hotel, but suddenly turned back.

Contreras stated that, at this point, Lee said something “petty” to Jacinto and
Jacinto “just couldn't take it anymore,” his eyes were locked on Lee, he was “clearly

mad” and Contreras could tell he was “ready to fight,” i.e., that he had “hit that

switch” and was in “attack mode.”

               Contreras testified that as Jacinto started moving towards Lee, he got

in between the two men and, for approximately three or four minutes, held Jacinto

back from Lee, stepping in front of Jacinto, blocking him and “pressing him away”

from Lee, who was “standing still” but “kept talking.” At the time, Lee and Jacinto

were “like three to four feet [apart,] just outside striking distance.”

               Contreras testified that, eventually, Lee said, “Let him go. I will fight

him,” and assumed a “fighting stance.” Deciding there was “nothing more [he] could

do about it” and that the two men were “clearly going to fight,” Contreras dropped

his hands, turned around and walked back towards the hotel entrance. At this time,

Lee and Jacinto were approximately eight feet apart. Contreras stated that he was

“trying not to see anything” and was “just trying to go to the door,” but that he heard

“a very brief fight,” i.e., “scruffles.” Four or five seconds later, Jacinto was “walking

up right by [his] side” and they walked into the hotel together. Contreras testified

that he felt “terrified” as he rode the elevator with Jacinto because he “did not want

to be involved” and “did not want to get assaulted” himself.

               Contreras stated that although Lee may have “verbally initiated” the

fight by “arguing” with Jacinto, “trying to make things right,” Lee never pushed or

punched Jacinto.       According to Contreras, although it was an “emotional

conversation” between Lee and Jacinto in which Lee “yelled” and “raised his voice,”
Lee never threated Jacinto and never said anything “derogatory” or used “fighting

words”; he “just took it too far” trying to make a point. Contreras testified that the

“fight” occurred approximately ten minutes after Lee “poked” Jacinto in the chest.

               Surveillance footage from the hotel’s security cameras captured

portions of the interaction between the three men until the last four or five minutes

leading up to the “fight.” The surveillance video has no audio but shows Jacinto with

his hand on the door to the hotel lobby, opening the door at approximately 3:15:40.1

He closes the door and turns back to shake hands with Contreras. Jacinto and Lee

shake hands and Lee pulls Jacinto towards him in a hug at approximately 3:15:54.

Jacinto then moves towards Lee, talking and gesturing with his right hand in close

proximity to Lee. It cannot be seen from the video whether Jacinto makes contact

with Lee when gesturing. As the two men continue talking, Lee moves toward

Jacinto and gestures and points his index finger at Jacinto, ultimately touching or

poking Jacinto in the chest with his fingers at 3:16:14. The two men continue

talking. Jacinto backs away at first, then, once again, moves closer towards Lee,

gesturing with his right hand as he talks. Then Lee moves towards Jacinto, pointing

his finger and gesturing at Lee. Both men continue gesturing with their hands and

talking in close proximity to one another.




      1  3:15:40 and the numbers that follow refer to the elapsed time on the surveillance
video, which starts at 3:00:00. It is unclear from the record whether that elapsed time
directly correlated with time of day, i.e., whether the events depicted at 3:15:40 occurred
precisely at 3:15:40 a.m.
              At approximately 3:16:53, Contreras steps in, places his hand on

Jacinto’s shoulder and proceeds to get in between the two men as they continue to

talk or spar at one another, slowly walking around and then away from the hotel

door. The men go off camera at approximately 3:18:10.

              At approximately 3:22:40, Lee’s wife opens the hotel door and stands

outside, holding the open door, apparently talking to the men, for approximately

eight seconds, before going back into the hotel. At approximately 3:25:04, Jacinto

opens the hotel door with Contreras following him, then closes the door and turns

back toward Lee, who can be seen gesturing behind him. Jacinto walks toward Lee,

saying something and gesturing at Lee while Contreras has his hand on the hotel

door.

              At approximately 3:25:40, both Lee and Jacinto are off camera again.

Contreras takes his hand off the door and walks off camera to the left at

approximately 3:26:02. The three men remain off camera until approximately

3:30:42 when Jacinto opens the hotel door for Contreras and he and Jacinto walk

back into the hotel. Lee is never seen on the hotel surveillance footage again.

              Toni Newborn, a 911 operator and paramedic for the city of Cleveland,

testified that at approximately 3:41 a.m. on September 16, 2018, she received a 911

call from a male caller reporting that someone had punched a person at the Hilton

Garden Inn and that the victim had fallen to the ground. The 911 call was played for

the jury in its entirety. The male caller stated: “A guy walked up to him and hit him

and knocked him out and his head hit the concrete, so he is knocked out, so I don’t
know if he is breathing or what.” The caller stated that he had been sitting in his car

and heard the sound of the person’s head hitting the ground from across the street

“so he hit the ground hard.” He indicated that the victim was “barely breathing” and

“gasping for air” and had urinated all over himself. The caller further stated that he

and a woman had tried to pick up the victim but that they could not do so because

he was “knocked out.” The caller indicated that after “the guy hit him and [the

victim] hit the ground, the two other guys walked on back into the hotel.” The 911

operator asked the caller whether the man had been assaulted, and he replied,

“evidently, yeah.” The caller did not identify or describe the perpetrator(s) but

stated, in response to further inquiry by the 911 operator, that he could “point [the

police] in their direction.”

               Leah Sessoms, a night auditor at the Hilton Garden Inn, testified that

she observed a white male (later identified as Jacinto) and an African-American

male (later identified as Lee) on the sidewalk in front of the hotel “in what seemed

to be a verbal altercation.” She indicated that the two men would be arguing and

then they would appear friendly, e.g., embracing each other in a friendly manner or

smoking a cigarette together, and that it kept going “back and forth,” escalating and

deescalating and re-escalating again. She testified that she did not believe she

needed to call police because there was a third male (later identified as Contreras)

who “seemed to keep the guys apart when they were getting into each other’s faces.”

Sessoms testified that she went outside for an unrelated reason and when she was

returning to the hotel, she saw Lee laying on the ground. She stated that he had
urinated himself and was not moving at all. She called the police. When the police

arrived, she told them what she had observed.

              Cleveland Police Officer Domenic Ragazzo was among the first to

arrive at the scene. He testified that he received a call at approximately 3:45 a.m.

that a “male [was] down” at the Hilton Garden Inn. Officer Ragazzo testified that

when he and his partner arrived at the scene a few minutes later, he saw a black

male, later identified as Lee, lying down on the ground outside the hotel, face up,

unconscious with “what looked like vomit or spit coming out of his mouth.”

According to Officer Ragazzo, at first, he did not believe Lee had been assaulted

because he saw no blood, bruising or injuries or “sign of any assault” to Lee’s face

and Lee’s body was not in a position one would expect after a fist fight. Officer

Ragazzo testified that upon arrival, Lee was “laying very stiff” with his arms down

on the side and his feet “straight up.” EMS arrived around the same time as Officer

Ragazzo, and immediately began tending to Lee.

              Gregory Hyde, a paramedic with the city of Cleveland, was one of the

EMS personnel who was dispatched to the scene in response to the 911 call. He had

been a paramedic for 29 1/2 years and had been on several hundred calls involving

head trauma. Hyde testified that when he arrived on scene at 3:51 a.m., he learned

from a bystander that Lee had been punched in the mouth, that he had then fallen,

striking his head on the sidewalk, and that Lee had not moved after falling to the

ground. Hyde testified that when he first observed Lee, Lee was unconscious and

was in a decorticate posture, i.e., his arms were in towards the body, his hands were
out, his legs were stiff and rigid, which was “indicative of a significant brain injury.”

Hyde also noted that Lee had vomit in his airways, a strong radial pulse and high

blood pressure and that his respiratory rate was shallow and irregular — all of which

was consistent with a serious head injury. Hyde also observed a small, “fresh”

abrasion to Lee’s mouth or upper lip. Hyde stated that he did not see any bruising

but was not surprised, notwithstanding the information he had received that Lee

had been punched, because bruising takes time from “several minutes up to several

hours” to start showing.       Hyde indicated that Lee’s condition was “quickly

deteriorating” and “very concerning,” with all signs pointing to a significant brain

injury.

               Hyde stated that Lee’s injury was not consistent with someone

stumbling over drunk and hitting his head against the ground because although

people can sustain significant head injuries from stumbling while drunk, they do not

typically fall backwards as Lee did here. He testified that, based on his training and

experience, “it would take a significant amount of force,” i.e., “[i]t would not be a

light slap or just a push away * * * it would have to be a very hard purposefully

thrown punch meant to cause damage,” to “knock somebody out and over” and

cause the type of injuries Lee sustained.

               Hyde further testified that, based on his experience and training, he

would not expect to see such a significant injury from an individual being punched,

knocked to the ground and then losing consciousness (i.e., losing consciousness only

after hitting the ground) because if a person gets knocked to the ground, the body
has basic reflexes that will engage to protect itself from serious injury. Hyde stated

that Lee’s injuries were more consistent with someone being punched and knocked

unconscious before hitting the ground because an individual’s reflexes do not work

when a person is unconscious. He stated that he believed Lee’s “head trauma” was

“[p]robably a combination of both” the punch and hitting the ground.

              When defense counsel asked Hyde, on cross-examination, what he

thought had happened to Lee, Hyde stated that he believed Lee “took a blow that

knocked him unconscious,” that he then “fell straight backwards with nothing

protecting him” and “smacked his head on the concrete,” “[c]reating a very

significant head injury.” Hyde testified that his theory of what had occurred was an

“assumption” based on his experience and training, what he had been told by

bystanders and what he had personally observed regarding Lee’s injuries, including

the fresh abrasion on his face and Lee’s condition at the scene,

              Dr. Laura Brown, a trauma surgeon at MetroHealth Medical Center,

treated Lee following the incident. She testified that Lee had sustained a “rare”

“brain bleed,” i.e., a subdural hematoma to the right side of his brain caused by

tearing of veins leading from the brain to the dura, and was admitted to the trauma

intensive care unit in critical condition after having a hemicraniectomy, a procedure

involving the removal of a piece of a patient’s skull to relieve pressure caused by

swelling of the brain. Dr. Brown testified that she did not have “a complete

mechanism” as to how the tear developed in Lee’s case. However, she noted that the

hospital staff had been told that he had been hit or punched and that a CT scan
revealed bruising on the outside of the skull and a “significant amount” of “acute”

swelling and bruising on the left side of the jaw, “meaning it happened as a result of

some injury just prior.” Dr. Brown testified that a “pretty significant amount of

force” would have been necessary “to cause that amount of bruising.” She testified

that she did not observe any facial bruising on Lee but explained that bruising is

caused by broken blood vessels underneath the tissue, so if the broken blood vessels

are under the surface, “you may not see it right away”; “you will see it over time.”

She also noted that the mandible is one of the strongest bones in the body and that

there is a lot of soft tissue around it so “it can hide it very easily.”

                Dr. Brown testified that she could not say “medically” that “a single

punch” caused Lee’s brain injury because she did not know “if the mechanism of his

injury was the punch and then a fall” but that she also could not say that “it didn’t

have anything to do with it.” She stated that “it’s very rare for a person of [Lee’s] age

to sustain a subdural from a fall” and that, in her view, the cause of Lee’s injury was

“both the punch and the fall * * * he didn’t have a subdural before that happened.”

She explained:

       [A]ny injury, significant injury that shakes the brain can cause tearing
       of those veins. So if there was enough force from an impact to the left
       jaw, it could shake the brain inside the dura causing tearing of the vein.
       It can also happen from when the head hit the concrete. We wouldn’t
       be able to differentiate between those two. I can’t tell you for sure.

       Q.      You are unable to say whether the tearing came from a punch or
       a fall?

       A.     Correct.
               Lee was hospitalized for 59 days in Cleveland before being med-

flighted back to Wisconsin, where he continued receiving treatment at a brain injury

rehabilitation facility. Lee has significant memory issues, cannot walk, cannot talk

above a whisper, has never been able to return to his home and has been declared

incompetent.

               Cleveland Police Detective Aaron Reese was one of the detectives who

investigated the case.   He conducted three interviews of Jacinto — two over the

telephone (recorded on his body camera) and one in-person interview (also

recorded). Portions of all three interviews were played for the jury. In the first

telephone interview, conducted on September 17, 2018 at approximately 4:30 p.m.,

Jacinto told Detective Reese that he had no recollection of getting into an altercation

or fight with anyone that evening and that he only recalled going out, waking up in

the hotel with his father the next morning and then going to the ACN conference.

Jacinto denied telling anyone that he was an MMA fighter. He said that he had never

been an MMA fighter and that he did not “even know how to fight.”

               In a second telephone interview later that night, Jacinto told

Detective Reese that he had been thinking about the incident “nonstop” and that his

memory was “coming back.” Jacinto told Detective Reese that he could not recall

specifically what he and Lee were arguing about but that he was “in a situation where

a few people were trying to tell me that I’m doing something bad and * * * I didn’t

understand it.” Jacinto told Detective Reese that “[a]ll of us were being drunk idiots”

and that Lee had been “getting in [his] face” and kept “tapping [Jacinto’s] chest”
“over and over.” Jacinto stated that he felt like he had been “egged on” and was “in

[his] own corner.” He told the detective that he hit Lee “in the head or in the jaw”

once and “that’s it,” that Lee did not hit his head on anything “on the way down” and

that Lee “went to sleep” after he hit him and was “unconscious and snoring when he

hit the ground.” When Detective Reese asked Jacinto whether Lee had punched or

pushed him, Jacinto responded, “The only thing that happened was just me hurting

[Lee] at the end with that one punch.” When Detective Reese asked Jacinto whether

it had “crossed [his] mind” to get help for Lee, Jacinto replied, “yes,” but stated that

he had been drinking and “tried to make like nothing had happened” because he

“didn’t want anything to do with it.”

               In the third interview, an in-person interview at the Third District

Detective Bureau conducted on September 30, 2018, Jacinto told Detective Reese

that when they got back to the hotel, after everyone had been having a good time

and drinking that evening, “things started going sideways.” He stated that Contreras

and Lee “started an argument” with him regarding a comment he had made about

Contreras’ dancing. Jacinto stated that Lee began “tapping” on his chest, telling

Jacinto what he had “done wrong.” Jacinto said that he did not know what he had

done wrong and tried to apologize, but that “it didn’t work out.” Jacinto stated that

he told Lee to stop touching him and tried to “swat” his hand away but that Lee kept

“tapping” and “poking” his chest and getting “in [his] face.” Jacinto indicated that

eventually he had had enough. Jacinto stated that Contreras tried to stop him and

told him that “it wasn’t worth it,” but that he put his vape down, took off his shirt
and gave Lee a “quick right jab” to the jaw. Jacinto told Detective Reese that after

he hit Lee, Lee “let out a loud snore,” fell backwards and “collapsed” on the ground

“snoring.” Jacinto said that he “didn’t even really connect very hard” and that he

did not realize he could cause “that kind of damage” and felt “horrible about it.”

Jacinto said that he had told people he was an MMA fighter — even though he was

not — because he was “cocky” and “trying to be cool” and wanted people to like him.

Jacinto acknowledged that he could have walked away from the situation, but that

he chose not to.

              At the close of the state’s case, Jacinto moved for acquittal pursuant

to Crim.R. 29(A), arguing that there was insufficient evidence that Jacinto, by

throwing a single punch, had knowingly caused Lee serious physical harm. The trial

court denied the motion. Jacinto rested without presenting any witness testimony.

He renewed his Crim.R. 29 motion and the trial court, once again, denied it.

              The trial court instructed the jury on felonious assault and the lesser-

included offense of assault in violation of R.C. 2903.13(B). Jacinto also requested a

jury instruction on self-defense. The trial court denied the request, concluding,

based on the evidence presented, that no reasonable jury could find that Jacinto had

acted in self-defense when he struck Lee.

              On July 31, 2019, the jury found Jacinto guilty of felonious assault.

Jacinto was referred to the Cuyahoga County Probation Department for a

presentence investigation report (“PSI”). After reviewing the PSI and sentencing

memorandum, hearing from Lee’s family, the state, Jacinto’s family, Jacinto and
defense counsel and considering the purposes and principles of sentencing, the

relevant sentencing factors and “other cases,” the trial court sentenced Jacinto to

four years in prison with three years of mandatory postrelease control.

              Jacinto appealed, raising the following six assignments of error for

review:

      ASSIGNMENT OF ERROR 1: The trial court erred in failing to instruct
      the jury that the state of Ohio was required to prove, beyond a
      reasonable doubt, that appellant did not act in self-defense.

      ASSIGNMENT OF ERROR 2: The trial court abused its discretion in
      admitting a 911 call from an unidentified individual who was not
      subjected to cross-examination in violation of appellant’s rights
      protected under the United States and Ohio Constitutions.

      ASSIGNMENT OF ERROR 3: The trial court erred in permitting EMT
      Hyde to provide expert testimony in violation of the Ohio Rules of
      Evidence, the Ohio Rules of Criminal Procedure, and appellant’s
      constitutionally protected rights under the United States and Ohio
      Constitutions.

      ASSIGNMENT OF ERROR 4: Appellant’s conviction was against the
      manifest weight of the evidence.

      ASSIGNMENT OF ERROR 5: The state failed to present sufficient
      evidence to prove each and every element of the offense beyond a
      reasonable doubt.

      ASSIGNMENT OF ERROR 6: The trial court erred in sentencing
      appellant to a four-year term of incarceration.

              For ease of discussion, we address Jacinto’s assignments of error out

of order where appropriate.
Law and Analysis

      Self-Defense Jury Instruction

               In his first assignment of error, Jacinto argues that the trial court

erred in denying his request for a self-defense jury instruction. He contends that

sufficient evidence was presented at trial to submit the issue of whether he acted in

self-defense to the jury.

               As a general matter, the trial court must “‘fully and completely give all

jury instructions which are relevant and necessary for the jury to weigh the evidence

and discharge its duty as the fact finder.’” State v. White, 142 Ohio St.3d 277, 2015-

Ohio-492, 29 N.E.3d 939, ¶ 46, quoting State v. Comen, 50 Ohio St.3d 206, 553

N.E.2d 640 (1990), paragraph two of the syllabus; State v. Joy, 74 Ohio St.3d 178,

181, 657 N.E.2d 503 (1995). Requested jury instructions should ordinarily be given

if they are correct statements of law, if they are applicable to the facts in the case and

if reasonable minds might reach the conclusion sought by the requested instruction.

State v. Adams, 144 Ohio St.3d 429, 2015-Ohio-3954, 45 N.E.3d 127, ¶ 240; State v.

Crawford, 2016-Ohio-7779, 73 N.E.3d 1110, ¶ 14 (8th Dist.). In determining

whether a jury instruction on an affirmative defense should be given, “‘the court

must view the evidence in a light most favorable to the defendant. The question of

credibility is not to be considered.’” State v. Sullivan, 11th Dist. Lake Nos. 2019-L-

143 and 2019-L-144, 2020-Ohio-1439, ¶ 45, quoting State v. Belanger, 190 Ohio

App.3d 377, 2010-Ohio-5407, 941 N.E.2d 1265, ¶ 6 (3d Dist.). Appellate courts
review a trial court’s refusal to give a requested jury instruction for abuse of

discretion. Adams at ¶ 240.

               Under Ohio law, a person is permitted to act in self-defense. R.C.

2901.05(B)(1). Self-defense is an affirmative defense. In cases involving the use of

nondeadly force2 it applies where: (1) the defendant was not at fault in creating the

situation giving rise to the affray in which the use of force occurred, (2) the

defendant had reasonable grounds to believe and an honest belief, even if mistaken,

that he or she was in imminent danger of bodily harm and (3) the only means to

protect himself or herself from such danger was the use of force not likely to cause

death or great bodily harm, i.e., the defendant did not use more force than was

reasonably necessary to defend against the imminent danger of bodily harm. See,

e.g., Ohio Jury Instructions CR Section 421.19 (Rev. April 13, 2019); State v.

Kilbane, 8th Dist. Cuyahoga No. 106753, 2019-Ohio-863, ¶ 13; State v. Hunt, 8th

Dist. Cuyahoga No. 94534, 2011-Ohio-92, ¶ 20; Cleveland v. Welms, 169 Ohio

App.3d 600, 2006-Ohio-6441, 863 N.E.2d 1125, ¶ 19 (8th Dist.); State v. Chavez, 3d

Dist. Seneca Case Nos. 13-19-05, 13-19-06 and 13-19-07, 2020-Ohio-426, ¶ 40; see

also State v. Palmer, 10th Dist. Franklin No. 2013-Ohio-5970, ¶ 13 (“A defendant

* * * cannot establish self-defense using non-deadly force if he or she uses force


       2 There is no dispute in this case that the force used by Jacinto was nondeadly force.

See, e.g., State v. Triplett, 192 Ohio App.3d 600, 2011-Ohio-816, 949 N.E.2d 1058, ¶ 14
(8th Dist.) (one punch is not “comparable to deadly force”); State v. Redding, 3d Dist
Union No. 14-19-01, 2019-Ohio-5302, ¶ 19 (“‘A single punch, standing alone, may not
constitute deadly force.’”), quoting State v. Jeffers, 11th Dist. Lake No. 2007-L-011, 2008-
Ohio-1894, ¶ 81; State v. Davis, 10th Dist. Franklin No. 17AP-438, 2018-Ohio-58, ¶ 25
(“A single punch with a fist is ordinarily considered use of non-deadly force.”).
greater than that reasonably necessary to defend against the imminent use of

unlawful force.”). There is no duty to retreat to avoid the danger in cases involving

the use of nondeadly force, even if retreat is possible. Welms at ¶ 19; Chavez at ¶ 40.

                 Under former R.C. 2901.05(A), the defendant had the burden of

proving self-defense by a preponderance of the evidence. Former R.C. 2901.05(A)

stated:

      Every person accused of an offense is presumed innocent until proven
      guilty beyond a reasonable doubt, and the burden of proof for all
      elements of the offense is upon the prosecution. The burden of going
      forward with the evidence of an affirmative defense, and the burden of
      proof, by a preponderance of the evidence, for an affirmative defense,
      is upon the accused.

                 Effective March 28, 2019, Ohio’s self-defense law was changed to

require the state to prove that a defendant did not act in self-defense where the

defense could reasonably be found apply. 3 R.C. 2901.05(A), as amended, states, in

relevant part:

      Every person accused of an offense is presumed innocent until proven
      guilty beyond a reasonable doubt, and the burden of proof for all
      elements of the offense is upon the prosecution. The burden of going
      forward with the evidence of an affirmative defense, and the burden of
      proof, by a preponderance of the evidence, for an affirmative defense
      other than self-defense * * * as described in division (B)(1) of this
      section, is upon the accused.)

(Emphasis added.) R.C. 2901.05(B)(1) further states:

      A person is allowed to act in self-defense, defense of another, or defense
      of that person’s residence. If, at the trial of a person who is accused of

      3
      In this case, although the incident occurred prior to the effective date of the
amended statute, the trial occurred after the effective date. The parties agree that the
amended version of the statute applies.
      an offense that involved the person’s use of force against another, there
      is evidence presented that tends to support that the accused person
      used the force in self-defense, defense of another, or defense of that
      person’s residence, the prosecution must prove beyond a reasonable
      doubt that the accused person did not use the force in self-defense,
      defense of another, or defense of that person’s residence, as the case
      may be.

               Thus, if evidence is presented at trial that tends to support that a

defendant used nondeadly force in self-defense, the state must now prove beyond a

reasonable doubt that the defendant did not use that force in self-defense. In other

words, the state must disprove at least one of the elements of the use of nondeadly

force in self-defense beyond a reasonable doubt, i.e., the state must prove that (1)

the defendant was at fault in creating the situation giving rise to the affray in which

the force was used or (2) the defendant did not have reasonable grounds to believe

or an honest belief that he or she was in imminent danger of bodily harm or (3) the

defendant used more force than was reasonably necessary to defend against the

imminent danger of bodily harm. See, e.g., State v. Carney, 10th Dist. Franklin No.

19AP-402, 2020-Ohio-2691, ¶ 31; State v. Nestingen, 5th Dist. Richland No. 2019

CA 110, 2020-Ohio-2965, ¶ 17.

               The state has no obligation to disprove all possible affirmative

defenses a defendant may claim applies. The state need not disprove an affirmative

defense unless evidence is presented that is sufficient to raise that defense. “A bare

assertion by the defendant that he acted in self-defense will not bring the affirmative

defense of self-defense into issue in the trial.” State v. Gideons, 52 Ohio App.2d 70,

73, 368 N.E.2d 67 (8th Dist.1977). “Coupled with such an assertion must be
supporting evidence from whatever source introduced of a nature and quality

sufficient to raise the defense and which ‘* * * if believed, would under the legal tests

applied to a claim of self-defense permit a reasonable doubt as to guilt * * *.’”

Gideons at 73, quoting State v. Robinson, 47 Ohio St.2d 103, 113, 351 N.E.2d 88

(1976).

               Black’s Law Dictionary defines “tend” as “[t]o be disposed toward

(something),” “[t]o serve, contribute, or conduce in some degree or way; to have a

more or less direct bearing or effect” and “[t]o be directed or have a tendency to (an

end, object, or purpose).” Black’s Law Dictionary 1696 (10th Ed.2014).

               Thus, evidence “tends to support” that a defendant used force in self-

defense, and a defendant is entitled to a jury instruction on the defense of self-

defense under R.C. 2901.05, as amended, where the evidence in the record is

sufficient to raise a question of reasonable doubt of guilt, based on a claim of self-

defense, in the mind of a reasonable juror. See, e.g., State v. Tolle, 4th Dist. Adams

No. 19CA1095, 2020-Ohio-935, ¶ 23-24 (Evidence is sufficient to support a self-

defense jury instruction under R.C. 2901.05, as amended, “‘where a reasonable

doubt of guilt has arisen based upon [the affirmative defense].’ * * * In order for

evidence [to] ‘tend[]’ to support an affirmative defense, it must be sufficient to raise

a question in the mind of a reasonable juror.”), quoting State v. Melchior, 56 Ohio

St.2d 15, 20, 381 N.E.2d 195 (1978); see also State v. Sullivan, 11th Dist. Lake Nos.

2019-L-143 and 2019-L-144, 2020-Ohio-1439, ¶ 33-34, 45 (“When a defendant’s

testimony, if believed, would have raised the question of self-defense in the mind of
a reasonable juror, the defendant’s burden of production has been met.”). If the

evidence presented “‘generates only a mere speculation or possible doubt, such

evidence is insufficient to raise the affirmative defense, and submission of the issue

to the jury will be unwarranted.’” Tolle at ¶ 23, quoting Melchior at 20.

               The record reflects that, prior to denying Jacinto’s request for a jury

instruction on self-defense, the trial court carefully considered whether a self-

defense jury instruction was appropriate, including eliciting and considering the

arguments of counsel, analyzing applicable legal authority and re-reviewing the

relevant testimony, the surveillance video footage and the recordings of Jacinto’s

statements to police. The trial court ultimately denied Jacinto’s request for a jury

instruction on self-defense because it found that no evidence had been presented

that Jacinto felt that “his physical wellbeing was in any way, shape or form in

danger” when he struck Lee.

               Based on the record before us, we cannot say that the trial court

abused its discretion or otherwise erred in denying Jacinto’s request for a self-

defense jury instruction. Tolle at ¶ 26-32 (where the evidence presented was

insufficient to create a question in the minds of reasonable jurors regarding whether

defendant was “not at fault in creating the situation giving rise to the affray,” trial

court did not abuse its discretion in denying defendant’s request for a self-defense

instruction under R.C. 2901.05(B)(1), as amended). Even assuming a reasonable

juror could find that Jacinto was not at fault in creating the situation that gave rise

to the altercation, no evidence was presented that “tended to support” that Jacinto
believed he was in imminent danger of bodily harm prior to striking Lee or from

which a rational juror could reasonably infer that Jacinto believed he was in

imminent danger of bodily harm prior striking Lee.

                No evidence was presented that Lee struck, pushed or physically

threatened Jacinto in any way or used any physically threatening, “fighting” words

prior to Jacinto punching Lee. Although Contreras testified that Lee “poked”

Jacinto in the chest, he indicated that the “poking” occurred approximately ten

minutes before Jacinto punched Lee. Contreras testified that after the poking, the

situation deescalated. The surveillance video confirms this.

              Jacinto did not testify at trial. In his police interviews, Jacinto told

police that Lee “tapped” or “poked” him in the chest repeatedly, but indicated that

he at no point he felt threatened by, or feared he might be physically harmed in any

way by, Lee. According to his statements to police, Jacinto punched Lee because

they were both “drunken idiots” and Jacinto was aggravated, annoyed or frustrated

by his conversation with Lee and the fact Lee was “getting in [his] face” about it.

              After carefully reviewing the record in this case, we find that there was

insufficient evidence to warrant a jury instruction on self-defense. There is no

evidence from which a jury might reasonably conclude that Jacinto had a bona fide

belief that he was in imminent danger of bodily harm. Cf. State v. Arnett, 11th Dist.

Ashtabula No. 95-A-0005, 1995 Ohio App. LEXIS 3294, 3-4 (August 11, 1995)

(insufficient evidence to warrant a jury instruction on self-defense where victim did

not strike, push or threaten defendant and defendant testified that he struck victim
because victim accused him of something he did not do and poked his finger in

defendant’s face). Accordingly, the trial court did not abuse its discretion or

otherwise err in failing to give a self-defense jury instruction.

               Although not identified as a separate assignment of error, Jacinto also

contends that the trial court erred in excluding “extensive evidence of Mr. Lee’s prior

violent conduct, including that against court staff and that which had occurred at

prior work functions” based on his claim of self-defense. “A trial court has broad

discretion in admitting or excluding evidence, and a trial court’s ruling on the

admissibility of evidence will be upheld absent an abuse of that discretion and a

showing of material prejudice.” See, e.g., State v. Ortiz-Vega, 8th Dist. Cuyahoga

No. 107694, 2019-Ohio-2918, ¶ 52. Jacinto acknowledges that a defendant asserting

self-defense cannot introduce evidence of specific instances of a victim’s conduct to

prove that the victim was the initial aggressor. See, e.g., State v. Barnes, 94 Ohio

St.3d 21, 759 N.E.2d 1240 (2002), syllabus. However, he contends that, because he

was denied a self-defense instruction, this rule does not apply and he should have

been permitted to introduce evidence of prior instances of “violent conduct” by Lee.

               There was no evidence Jacinto was aware of Lee’s background at the

time of the altercation. As such, it could not have had any bearing on Jacinto’s state

of mind. Jacinto has not shown that such evidence was admissible regardless of

whether a self-defense instruction was provided or that he was materially prejudiced

by the exclusion of this evidence. Jacinto’s conclusory assertion in his brief that such

evidence was “relevant, material, and otherwise admissible,” without any
explanation or citation to legal authority supporting his assertion, does not satisfy

his obligation under App.R. 16(A)(7). An appellate court is not obliged to construct

or develop arguments to support a defendant’s assignment of error and “will not

‘guess at undeveloped claims on appeal.’” See, e.g., State v. Piatt, 9th Dist. Wayne

No. 19AP0023, 2020-Ohio-1177, ¶ 39, quoting McPherson v. Goodyear Tire &

Rubber Co., 9th Dist. Summit No. 21499, 2003-Ohio-7190, ¶ 31; see also State v.

Collins, 8th Dist. Cuyahoga No. 89668, 2008-Ohio-2363, ¶ 91 (“‘[I]t is not the duty

of this Court to develop an argument in support of an assignment of error if one

exists.’”), quoting State v. Franklin, 9th Dist. Summit No. 22771, 2006-Ohio-4569,

¶ 19; App.R. 12(A)(2).

               We overrule Jacinto’s first assignment of error.

Admission of 911 Call

               In his second assignment of error, Jacinto contends that the trial

court abused its discretion in allowing the state to admit the recording of the 911 call

without having the 911 caller testify and be subject to cross-examination. Jacinto

contends that call contained hearsay that “did not fit an exception” and that by

allowing the state to play the 911 call for the jury, the trial court violated his

constitutional right to confront the witnesses against him.

               Confrontation Clause

               The Sixth Amendment’s Confrontation Clause provides: “In all

criminal prosecutions, the accused shall enjoy the right * * * to be confronted with

the witnesses against him.” Only testimonial hearsay implicates the Confrontation
Clause. A statement is “testimonial” if it is made for “‘a primary purpose of creating

an out-of-court substitute for trial testimony.’” State v. Montgomery, 148 Ohio

St.3d 347, 2016-Ohio-5487, 71 N.E.3d 180, ¶ 87, quoting Michigan v. Bryant, 562

U.S. 344, 358, 131 S.Ct. 1143, 179 L.Ed.2d 93 (2011); see also State v. Knox, 8th Dist.

Cuyahoga No. 107414, 2019-Ohio-1246, ¶ 67 (“[T]he core class of statements

implicated by the Confrontation Clause” includes those “‘made under circumstances

which would lead an objective witness to reasonably believe that the statement

would be available for use at a later trial.’”), quoting Crawford v. Washington, 541

U.S. 36, 52, 124 S.Ct. 1354, 158 L.Ed.2d 177 (2004).

               The admission of a testimonial, out-of-court statement by a declarant

who does not testify at trial violates the Confrontation Clause unless the declarant is

unavailable and the defendant had a prior opportunity to cross-examine the

declarant. Crawford at 53-54, 68. We review evidentiary rulings that implicate the

Confrontation Clause de novo. State v. McKelton, 148 Ohio St.3d 261, 2016-Ohio-

5735, 70 N.E.3d 508, ¶ 97.

               911 calls are generally nontestimonial and are admissible if the

statements contained therein satisfy a hearsay exception. As the United States

Supreme Court explained in Davis v. Washington, 547 U.S. 813, 126 S.Ct. 2266, 165

L.Ed.2d 224 (2006), in determining that a victim’s statements to a 911 operator

during and shortly after a violent attack by her boyfriend were nontestimonial:

      Without attempting to produce an exhaustive classification of all
      conceivable statements — or even all conceivable statements in
      response to police interrogation — as either testimonial or
      nontestimonial * * * [s]tatements are nontestimonial when made in the
      course of police interrogation under circumstances objectively
      indicating that the primary purpose of the interrogation is to enable
      police assistance to meet an ongoing emergency. They are testimonial
      when the circumstances objectively indicate that there is no such
      ongoing emergency, and that the primary purpose of the interrogation
      is to establish or prove past events potentially relevant to later criminal
      prosecution.

      ***

      A 911 call * * * and at least the initial interrogation conducted in
      connection with a 911 call, is ordinarily not designed primarily to
      “establis[h] or prov[e]” some past fact, but to describe current
      circumstances requiring police assistance.

Id. at 822, 827, quoting Crawford at 51. The court observed that, in the case of 911

calls, the declarants are generally “speaking about events as they [are] actually

happening” and that “[a]lthough one might call 911 to provide a narrative report of

a crime absent any imminent danger,” 911 callers are typically facing ongoing

emergencies. (Emphasis deleted.) Davis at 827. Under such circumstances, the 911

caller is not testifying; the 911 caller is not acting as a witness and the statements of

a 911 caller are not testimonial in nature. Id. at 827-828.

               In Michigan v. Bryant, 562 U.S. 344, 131 S.Ct. 1143, 179 L.Ed.2d 93

(2011), the court clarified “what Davis meant” by “‘an ongoing emergency’” and its

role in determining whether a declarant’s statements are testimonial for purposes of

the Confrontation Clause. Id. at 359, quoting Davis at 822. The court rejected the

Michigan Supreme Court’s reading of Davis “as deciding that ‘the statements made

after the defendant stopped assaulting the victim and left the premises did not occur

during an “ongoing emergency’”” and stated that “whether an emergency exists and
is ongoing is a highly context-dependent inquiry.” (Emphasis deleted.) The court

explained:

             An objective analysis of the circumstances of an encounter and
      the statements and actions of the parties to it provides the most
      accurate assessment of the “primary purpose of the interrogation.” The
      circumstances in which an encounter occurs — e.g., at or near the scene
      of the crime versus at a police station, during an ongoing emergency or
      afterwards — are clearly matters of objective fact. The statements and
      actions of the parties must also be objectively evaluated. That is, the
      relevant inquiry is not the subjective or actual purpose of the
      individuals involved in a particular encounter, but rather the purpose
      that reasonable participants would have had, as ascertained from the
      individuals’ statements and actions and the circumstances in which the
      encounter occurred. * * *

             [T]he existence of an “ongoing emergency” at the time of an
      encounter between an individual and the police is among the most
      important circumstances informing the “primary purpose” of an
      interrogation. * * * The existence of an ongoing emergency is relevant
      to determining the primary purpose of the interrogation because an
      emergency focuses the participants on something other than “prov[ing]
      past events potentially relevant to later criminal prosecution.” Davis,
      547 U.S. at 822, 126 S.Ct. 2266, 165 L.Ed.2d 224. Rather, it focuses
      them on “end[ing] a threatening situation.” Id. at 832.

      ***
            [T]he existence and duration of an emergency depend on the
      type and scope of danger posed to the victim, the police, and the public.

Id. at 360-361, 370-371.

              Statements made by a 911 caller in response to questioning by a 911

operator are likewise nontestimonial where the “primary purpose” of the exchange

is to obtain assistance in an emergency. See, e.g., Davis at 822, 827-828; State v.

McGee, 1st Dist. Hamilton No. C-150496, 2016-Ohio-7510, ¶ 16, citing State v. Siler,

116 Ohio St.3d 39, 2007-Ohio-5637, 876 N.E.2d 534, ¶ 24-25.
               Jacinto argues that the 911 call was testimonial in nature, at least in

part, because the caller was not “attempting to provide police assistance to an

ongoing criminal act,” but rather, was “simply seeking to notify emergency services

so that an ambulance could be sent.” He also contends that the 911 call was

testimonial because the caller, “[w]hile seeking medical assistance,” “delved deeply

into multiple, sometimes inconsistent, past events that would certainly be relevant

in later criminal proceedings.” We disagree.

               As explained above, when determining whether a 911 caller’s

statements are testimonial or nontestimonial, the issue is not whether the

statements would “be relevant” in later criminal proceedings. The issue is the

“primary purpose” for which the statements are made. Further, an “ongoing

emergency” is not limited to circumstances imposing an ongoing, immediate threat

of physical harm to a victim. “An ongoing emergency can exist after the original

threat to the victim has ceased to exist if there is a potential threat to police or the

public or the victim is in need of emergency medical services.” Cleveland v. Merritt,

2016-Ohio-4693, 69 N.E.3d 102, ¶ 10 (8th Dist.), citing Bryant, 562 U.S. at 376, 131

S.Ct. 1143, 179 L.Ed.2d 93; see also State v. Wade, 11th Dist. Lake No. 2019-L-065,

2020-Ohio-2894, ¶ 35-37 (911 calls made immediately after a shooting to report the

shooting and to obtain medical assistance for a victim who had been shot were

nontestimonial).

               Based on Davis, this court has identified “four characteristics of a

statement that meets the emergency exception”: (1) the declarant describes
contemporaneous events rather than events that occurred hours earlier, (2) an

objective emergency exists, (3) the questions asked of the declarant are necessary to

resolve the emergency and (4) the interview is of an informal nature. Cleveland v.

Johnson, 8th Dist. Cuyahoga No. 107930, 2019-Ohio-3286, ¶ 18, citing State v.

Clark, 2016-Ohio-4561, 67 N.E.3d 182, ¶ 38 (8th Dist.), citing Davis, 547 U.S. at

826-830, 126 S.Ct. 2266, 165 L.Ed.2d 224. All four characteristics are present here.

               In this case, the 911 call was made by someone at the scene just after

the incident occurred for the purpose of obtaining emergency medical services for

Lee. The 911 caller describes the victim’s current condition, informing the 911

operator that the victim was “knocked out,” “barely breathing” and “gasping for air.”

Although the caller describes the immediately preceding events that gave rise to the

need for emergency services, i.e., that the victim had been punched and knocked out

and his head had hit the concrete, it is clear that the primary purpose of the caller’s

statements was not to establish or prove past events potentially relevant to later

criminal prosecution, but rather, to obtain immediate emergency medical assistance

for the victim. Simply because the 911 caller used the past tense and described

certain events that had just occurred, rather than as they were occurring, does not

mean that there was not an ongoing emergency that rendered his statements

nontestimonial. See, e.g., State v. Conyer, 7th Dist. Mahoning No. 16 MA 0021,

2017-Ohio-7506, ¶ 11-20. There is nothing to suggest that caller was “giving

testimony” or “speaking with the intention of providing testimony at a later time.”

State v. Naugler, 12th Dist. Madison No. CA2004-09-033, 2005-Ohio-6274, ¶ 22.
The caller was seeking immediate assistance and was providing information for that

purpose.

               Although “a conversation which begins as an interrogation to

determine the need for emergency assistance” can “‘evolve into testimonial

statements’ * * * once that purpose has been achieved,’” this is not that case. Davis

at 828, quoting Hammon v. State, 829 N.E.2d 444 (Ind.2005).

               The questions the 911 operator asked the caller, e.g., questions

relating to the location of the perpetrator and the location and condition of the

victim, clearly related to the ongoing emergency and were directed to determining

the nature and scope of the emergency to which law enforcement or other

responders would need to respond. See, e.g., State v. Douglas, 3d Dist. Marion Nos.

9-18-19 and 9-18-20, 2019-Ohio-2067, ¶ 29-30 (statements during 911 call were not

testimonial where “dispatcher was determining the emergency to which law

enforcement needed to respond; whether the victim needed medical attention; and

whether law enforcement should be aware if the assailant was present”).

               Although the 911 caller provided some limited information regarding

the perpetrator, i.e., that he was a male and went into the hotel with another male

after punching the victim, the focus of the call was not on the perpetrator or the “past

events.” The caller did not identify the perpetrator or even describe the perpetrator

in any detail during the call; he simply indicated that the perpetrator had left the

scene and went into the hotel. The “nature of what was asked and answered,” viewed

objectively, “was such that the elicited statements were necessary to be able to
resolve the present emergency, rather than simply to learn * * * what had happened

in the past.” Davis, 547 U.S. at 827, 126 S.Ct. 2266, 165 L.Ed.2d 224.

               Considering the totality of the circumstances, there is no indication in

the record that any reasonable person in the position of the 911 caller would have

intended to use the 911 call as a means of testifying regarding the events he was

witnessing. The out-of-court statements by the 911 caller concerned an ongoing

emergency and were not testimonial. Accordingly, no violation of the Confrontation

Clause occurred.

               Having determined that the 911 emergency call was nontestimonial

and, therefore, not barred by the Confrontation Clause, we next consider whether

the call was admissible under an exception to the hearsay rules. See State v. Jones,

135 Ohio St.3d 10, 2012-Ohio-5677, 984 N.E.2d 948, ¶ 165.

               Applicable Hearsay Exceptions

               Hearsay is “a statement, other than one made by the declarant while

testifying at the trial or hearing, offered in evidence to prove the truth of the matter

asserted.” Evid.R. 801(C). Hearsay is generally inadmissible unless it falls into one

of the applicable exceptions. Evid.R. 802.

               Although Jacinto asserts that the 911 call “did not fit” any of the

hearsay exceptions, he does not explain why he contends none of the relevant

exceptions are applicable.

               Typically, 911 calls are admissible as either excited utterances or

present sense impressions. See, e.g., State v. Rose, 8th Dist. Cuyahoga No. 89457,
2008-Ohio-1262, ¶ 42 (“Precedent overwhelmingly supports the conclusion that 911

calls are admissible either as excited utterances or present sense impressions.”); see

also Wade, 2020-Ohio-2894, at ¶ 28; State v. Urso, 195 Ohio App.3d 665, 2011-

Ohio-4702, 961 N.E.2d 689, ¶ 69 (11th Dist.); State v. Johnson, 10th Dist. Franklin

No. 08AP-652, 2009-Ohio-3383, ¶ 22.

               An excited utterance is “[a] statement relating to a startling event or

condition made while the declarant was under the stress of excitement caused by the

event or condition.” Evid.R. 803(2). The admission of a statement as an excited

utterance “is not precluded by questioning which: (1) is neither coercive nor leading,

(2) facilitates the declarant’s expression of what is already the natural focus of the

declarant’s thoughts, and (3) does not destroy the domination of the nervous

excitement over the declarant’s reflective faculties.” State v. Wallace, 37 Ohio St.3d

87, 524 N.E.2d 466 (1988), paragraph two of the syllabus. “There is no per se

amount of time after which a statement can no longer be considered to be an excited

utterance. The central requirements are that the statement must be made while the

declarant is still under the stress of the event and the statement may not be the result

of reflective thought.” (Emphasis deleted.) State v. Taylor, 66 Ohio St.3d 295, 303,

612 N.E.2d 316 (1993); see also Jones, 135 Ohio St.3d 10, 2012-Ohio-5677, 984

N.E.2d 948, at ¶ 166.

               A present sense impression is “[a] statement describing or explaining

an event or condition made while the declarant was perceiving the event or
condition, or immediately thereafter unless circumstances indicate lack of

trustworthiness.” Evid.R. 803(1).

              In this case, the statements by the 911 caller were admissible both as

excited utterances and present sense impressions. The 911 caller reported an

startling event he had personally observed just moments earlier, i.e., “[a] guy walked

up to him and hit him and knocked him out and his head hit the concrete,” and

provided a contemporaneous description of the victim’s condition as he was

perceiving it, i.e., that the victim was unconscious, “barely breathing” and “gasping

for air.” Although the perpetrator had left the scene when the caller spoke with the

911 operator, the crisis was ongoing because the victim was in need of immediate

medical attention. The tone of the caller’s voice reflects that he is still under the

stress of what he had just observed and what he was currently observing and there

is a sense of urgency related to the condition of the victim for whom he is seeking

emergency medical assistance.         There is nothing to suggest that the caller’s

statements to the 911 operator were the result of reflective thought. The questions

from the 911 operator were not coercive or leading; they facilitated the caller’s

expression of the natural focus of his thoughts — what had happened to the victim

and the victim’s present condition.

              Accordingly, the trial court did not violate the Confrontation Clause

when it admitted the 911 call into evidence.          The caller’s statements were

nontestimonial and were admissible under exceptions to the hearsay rule.

              Jacinto’s second assignment of error is overruled.
             “Expert” Opinion Testimony by EMT

               In his third assignment of error, Jacinto contends that the trial court

erred in allowing Hyde, a paramedic who treated Lee, to offer expert opinion

testimony regarding the amount of force needed to cause Lee’s injuries, the direction

from which that force would come and whether Lee was knocked unconscious prior

to hitting the ground. Jacinto asserts that the trial court erred in admitting this

opinion testimony because (1) it did not meet the requirements for lay opinion

testimony under Evid.R. 701; (2) Hyde’s opinions were not disclosed in an expert

report as required under Crim.R. 16(K), (3) Hyde lacked the expertise necessary to

render the proffered “expert” opinions under Evid.R. 702 and (4) Hyde’s opinions

were based on “assumptions” and lacked an adequate factual foundation. Jacinto

argues that his conviction should be vacated and that he should be granted a new

trial based on the improper admission of this testimony.

               Evid.R. 701 governs opinion testimony by lay witnesses. It provides:

      If the witness is not testifying as an expert, the witness’ testimony in
      the form of opinions or inferences is limited to those opinions or
      inferences which are (1) rationally based on the perception of the
      witness and (2) helpful to a clear understanding of the witness’
      testimony or the determination of a fact in issue.

               Evid.R. 702 governs the admissibility of expert testimony. A witness

may testify as an expert if all of the following apply: (1) the witness’ testimony relates

to matters beyond the knowledge or experience possessed by lay persons or dispels

a misconception common among lay persons; (2) the witness is qualified as an

expert by specialized knowledge, skill, experience, training or education regarding
the subject matter of the testimony and (3) the witness’ testimony is based on

reliable scientific, technical or other specialized information. Evid.R. 702. In

addition, Crim.R. 16(K) requires that a party seeking to introduce expert testimony

provide a written expert report “summarizing the expert witness’[] testimony,

findings, analysis, conclusions, or opinion” and “qualifications.” See also State v.

Boaston, Slip Opinion No. 2020-Ohio-1061, ¶ 59 (trial court erred in admitting

expert opinion testimony on topics that were not set forth in a written report

prepared in compliance with Crim.R. 16(K)). The purpose of the rule “‘to avoid

unfair surprise by providing notice to the defense and allowing the defense an

opportunity to challenge the expert’s findings, analysis, or qualifications, possibly

with the support of an adverse expert who could discredit the opinion after carefully

reviewing the written report.’” Boaston at ¶ 48, quoting State v. Perry, 11th Dist.

Lake No. 2011-L-125, 2012-Ohio-4888, ¶ 55.

              The state contends that Hyde’s testimony on direct examination that

(1) Lee’s injuries were consistent with someone being punched and immediately

knocked unconscious rather than someone being punched and losing consciousness

only after hitting the ground and (2) “it would take a significant amount of force to

knock someone into unconsciousness before even hitting the ground” was

admissible lay opinion testimony under Evid.R. 701, because it was rationally based

on his perception and was helpful to the jury because it helped the jury to

understand “not only [that] Lee suffered serious physical harm, but how he suffered

that harm.” (Emphasis deleted.) The state asserts that it was defense counsel who
“tried to elicit expert testimony from Hyde” by asking Hyde, on cross-examination,

“[i]n order to knock somebody out, how much force is required, specific PSI or

pounds” and “what happened here.”

               “‘The line between expert testimony under Evid.R. 702 and lay

opinion testimony under Evid.R. 701 is not always easy to draw.’” State v. Mathis,

8th Dist. Cuyahoga No. 107365, 2019-Ohio-3654, ¶ 59, quoting Hetzer-Young v.

Elano Corp., 2016-Ohio-3356, 66 N.E.3d 234 (2d Dist.). As the Ohio Supreme Court

has stated:

      [C]ourts have permitted lay witnesses to express their opinions in areas
      in which it would ordinarily be expected that an expert must be
      qualified under Evid.R. 702. * * * Although these cases are of a
      technical nature in that they allow lay opinion testimony on a subject
      outside the realm of common knowledge, they still fall within the ambit
      of the rule’s requirement that a lay witness’s opinion be rationally based
      on firsthand observations and helpful in determining a fact in issue.
      These cases are not based on specialized knowledge within the scope of
      Evid.R. 702, but rather are based upon a layperson’s personal
      knowledge and experience.

State v. McKee, 91 Ohio St.3d 292, 296-297, 744 N.E.2d 737 (2001).

               However, a distinction between lay opinion testimony and expert

opinion testimony remains. “[L]ay person opinion testimony ‘results from a process

of reasoning familiar in everyday life, while expert opinion testimony results from a

process of reasoning that only specialists in the field can master.’” State v. Russell,

12th Dist. Butler No. CA2012-08-156, 2013-Ohio-3079, ¶ 36, quoting State v. Lewis,

192 Ohio App.3d 153, 2011-Ohio-187, 948 N.E.2d 487, ¶ 23 (5th Dist.). We review a

trial court’s determination of the admissibility of lay witness opinion testimony for
abuse of discretion. Mathis, 2019-Ohio-3654, at ¶ 59, citing State v. Allen, 8th Dist.

Cuyahoga No. 92482, 2010-Ohio-9, ¶ 46.

               Following a thorough review of the record, we agree that Hyde’s

testimony exceeded the scope of permissible lay opinion testimony under Evid.R.

701. What happened within Lee’s brain after Jacinto punched him, what happened

within Lee’s brain after he hit the ground and the amount and direction of the force

required to cause Lee’s brain injury were not matters “rationally based on [Hyde’s]

perception.” Evid.R. 701. We likewise agree that Hyde’s opinions regarding these

issues were not properly admitted under Crim.R. 16(K) and Evid.R. 702. No expert

report was provided to the defense — aside from the EMS report which did not

address these issues — and Hyde was not shown to have any expertise or specialized

training in traumatic brain injuries or the forces required to cause those injuries as

would be necessary to render expert opinions regarding these issues.

               Nevertheless, we find that the trial court’s error in admitting this

testimony was harmless. Crim.R. 52(A) provides: “Any error, defect, irregularity, or

variance which does not affect substantial rights shall be disregarded.” See also R.C.

2945.83(C) (“No motion for a new trial shall be granted or verdict set aside, nor shall

any judgment of conviction be reversed in any court because of * * * [t]he admission

or rejection of any evidence offered against or for the accused unless it affirmatively

appears on the record that the accused was or may have been prejudiced thereby.”);

State v. Morris, 141 Ohio St.3d 399, 2014-Ohio-5052, 24 N.E.3d 1153, ¶ 24 (“Not

every error requires that a conviction be vacated or a new trial granted.”). In order
to prejudice a defendant, i.e., to “affect” a defendant’s “substantial rights” under

Crim.R. 52(A), the error “‘must have affected the outcome of the [trial] court

proceedings.’” State v. Fisher, 99 Ohio St.3d 127, 2003-Ohio-2761, 789 N.E.2d 222,

¶ 7, quoting United States v. Olano, 507 U.S. 725, 734, 113 S.Ct. 1770, 123 L.Ed.2d

508 (1993).

              The Ohio Supreme Court has articulated a “three-part analysis” to be

used in determining whether the erroneous admission of evidence “affected the

defendant’s substantial rights so as to require a new trial or whether the admission

of that evidence was harmless error under Crim.R. 52(A).” Boaston, Slip Opinion

No. 2020-Ohio-1061, at ¶ 63. As the court explained in Boaston:

      “First, it must be determined whether the defendant was prejudiced by
      the error, i.e., whether the error had an impact on the verdict. [Morris,
      141 Ohio St.3d 399, 2014-Ohio-5052, 24 N.E.3d 1153, at ¶ 25, 27].
      Second, it must be determined whether the error was not harmless
      beyond a reasonable doubt. Id. at ¶ 28. Lastly, once the prejudicial
      evidence is excised, the remaining evidence is weighed to determine
      whether it establishes the defendant’s guilt beyond a reasonable doubt.
      Id. at ¶ 29, 33.”

Boaston at ¶ 63-70 (improper admission of deputy coroner’s expert opinions beyond

the scope of her report did not affect the substantial rights of the defendant where

the remaining evidence adduced by the state established the defendant’s guilt

beyond any reasonable doubt), quoting State v. Harris, 142 Ohio St.3d 211, 2015-

Ohio-166, 28 N.E.3d 1256, ¶ 37.

              Applying that analysis in this case, we find that Jacinto was not

prejudiced by the admission of Hyde’s testimony and that the trial court’s error in
admitting Hyde’s improper opinion testimony was harmless beyond a reasonable

doubt. As detailed above and further explained below, the state presented ample

evidence besides Hyde’s testimony establishing Jacinto’s guilt beyond any

reasonable doubt. Whether Jacinto lost consciousness immediately after he was

punched and before his head hit the ground or whether he lost consciousness only

after his head hit the ground “was not essential” to the state’s prosecution of the

felonious assault charge. Boaston at ¶ 64. Regardless of how or when Lee lost

consciousness, i.e., whether Lee was rendered unconscious by the punch itself or

became unconscious only after his head struck the ground, there was ample

evidence to support the jury’s finding, beyond a reasonable doubt, that Jacinto

knowingly caused serious physical harm to Lee by punching him.

              Further, Hyde’s testimony that a significant amount of force was

necessary to cause Lee’s injuries and that Jacinto’s punch could have been the source

of that force was duplicative of testimony by Dr. Brown, who testified that Lee’s

brain injury came either from the punch or the fall that followed and that the punch

involved a “pretty significant amount of force” given the significant acute swelling

and bruising she observed on Lee’s jaw. No one disputes that her testimony was

properly admitted by the trial court. The fact that Jacinto punched Lee with

significant force was also clear from Jacinto’s statement to detectives that, after he

punched Lee once, Lee “let out a loud snore” and immediately fell to the ground.

              Accordingly, we overrule Jacinto’s third assignment of error.
      Sufficiency of the Evidence

               In his fifth assignment of error, Jacinto contends that his conviction

should be overturned because there was insufficient evidence that Jacinto

“knowingly” caused serious physical harm to Lee.

               A challenge to the sufficiency of the evidence supporting a conviction

requires a determination of whether the state met its burden of production at trial.

State v. Hunter, 8th Dist. Cuyahoga No. 86048, 2006-Ohio-20, ¶ 41. When

reviewing sufficiency of the evidence, an appellate court must determine “‘whether,

after viewing the evidence in a light most favorable to the prosecution, any rational

trier of fact could have found the essential elements of the crime proven beyond a

reasonable doubt.’” State v. Leonard, 104 Ohio St.3d 54, 2004-Ohio-6235, 818

N.E.2d 229, ¶ 77, quoting State v. Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492 (1991),

paragraph two of the syllabus. In a sufficiency inquiry, an appellate court does not

assess whether the evidence is to be believed but whether, if believed, the evidence

admitted at trial would support a conviction beyond a reasonable doubt. State v.

Starks, 8th Dist. Cuyahoga No. 91682, 2009-Ohio-3375, ¶ 25; Jenks at paragraph

two of the syllabus.

               Jacinto was convicted of felonious assault in violation of R.C.

2903.11(A)(1), which provides, in relevant part: “No person shall knowingly * * *

[c]ause serious physical harm to another.” For purposes of his sufficiency argument,

Jacinto does not dispute that the state presented sufficient evidence that he caused

serious physical harm to Lee. Rather, Jacinto contends that the state lacked
sufficient evidence to prove beyond a reasonable doubt that he “knew” his punch

“could cause serious physical harm.”

               Jacinto first argues that the state did not present “any legitimate

evidence” that Jacinto “knowingly” caused Lee serious physical harm and, instead,

“relied heavily on allegations that [Jacinto] was an MMA fighter” to support his

conviction. Jacinto contends that because it is a “universal truth” that “[d]runk

people tell tall tales,” his “drunken[ ] boasting about his skills” could not be

considered “evidence” that Jacinto knew his punch could cause serious physical

harm to Lee.

               Simply because an individual made statements while intoxicated does

not mean those statements cannot be believed and used to support a conviction. Cf.

State v. Melton, 8th Dist. Cuyahoga No. 103341, 2016-Ohio-1227, ¶ 7 (intoxication

“bears upon” a witness’ credibility, but it does not render a witness’ testimony “per

se incredible”). Although Jacinto told police after the incident that he was simply

“boasting” when he told others he was an MMA fighter and that, in fact, he did not

“even know how to fight,” Contreras testified that he had an extended conversation

with Jacinto regarding their training histories and experience with fighting.

Accordingly, the jury could have reasonably determined that Jacinto had fighting

experience and knew what he was doing when he struck Lee in the jaw.

               Even if, however, Jacinto had had no fighting experience, it would not

preclude a rational jury from finding, beyond a reasonable doubt, that Lee

knowingly caused Lee serious physical harm.
               Although Jacinto may not have specifically intended to cause Lee any

serious physical harm — much less the catastrophic injuries Lee ultimately

sustained — and although Jacinto may not have known that his punch would cause

the particular injuries Lee sustained, “neither [Jacinto’s] purpose nor his lack of

knowledge that his act would cause the precise injury [Lee] suffered are the relevant

inquires when examining the evidence required to establish the knowingly element.”

State v. Murphy, 9th Dist. Summit No. 24753, 2010-Ohio-1038, ¶ 20.

                To have acted “knowingly,” a person need not have specifically

intended to cause a particular result. “A person acts knowingly, regardless of

purpose, when the person is aware that the person’s conduct will probably cause a

certain result or will probably be of a certain nature.” R.C. 2901.22(B). In other

words, a defendant acts knowingly when, although not necessarily intending a

particular result, he or she is aware that the result will probably occur.

                If a result is a probable consequence of a voluntary act, the actor

“‘will be held to have acted knowingly to achieve it’” because a person “‘is charged

by the law with knowledge of the reasonable and probable consequences of his [or

her] own acts’.” State v. Dixon, 8th Dist. Cuyahoga No. 82951, 2004-Ohio-2406,

¶ 16, quoting State v. McDaniel, 2d Dist. Montgomery No. 16221, 1998 Ohio App.

LEXIS 2039, 16 (May 1, 1998); see also State v. McCurdy, 10th Dist. Franklin No.

13AP-321, 2013-Ohio-5710, ¶ 16 (“‘[F]elonious assault under R.C. 2903.11,

combined with the definition of “knowingly” found in R.C. 2901.22(B), does not

require that a defendant intended to cause “serious physical harm,” but rather, that
the defendant acted with an awareness that the conduct probably would cause such

harm.’”) (emphasis deleted), quoting State v. Smith, 10th Dist. Franklin No. 04Ap-

726, 2005-Ohio-1765, ¶ 28. “Stated another way, when a defendant voluntarily acts

in a manner that is likely to cause serious physical injury, the factfinder can infer

that the defendant was aware that his actions would cause whatever injury results

from his actions, or, in other words, that he acted knowingly.” State v. Reed, 8th

Dist. Cuyahoga No. 89137, 2008-Ohio-312, ¶ 10. “‘To be actionable it is only

necessary that the result is within the natural and logical scope of risk created by the

conduct.’” State v. Hampton, 8th Dist. Cuyahoga No. 103373, 2016-Ohio-5321, ¶ 13,

quoting State v. Smith, 4th Dist. Ross No. 06CA2893, 2007-Ohio-1884, ¶ 29. The

defendant need not have known that his or her actions would cause the precise

injury sustained by the victim. See, e.g., State v. Perez, 8th Dist. Cuyahoga No.

91227, 2009-Ohio-959, ¶ 42, citing Dixon at ¶ 24; see also Hampton at ¶ 13 (“A

person need not foresee the precise consequences of criminal conduct.”).

                Absent an admission, whether a defendant acted “knowingly” must

be determined “from all the surrounding facts and circumstances, including the

doing of the act itself.” Dixon at ¶ 16, quoting State v. Huff, 145 Ohio App.3d 555,

563, 763 N.E.2d 695 (1st Dist.2001).

                Jacinto argues that there was insufficient evidence that he

knowingly caused Lee serious physical harm because it was “not reasonable to

believe,” under the circumstances, that a single punch would cause “serious physical

harm.” We disagree.
                “Serious physical harm,” as defined in R.C. 2901.01(A)(5), is very

broad and includes any of the following:

      (a) Any mental illness or condition of such gravity as would normally
      require hospitalization or prolonged psychiatric treatment;

      (b) Any physical harm that carries a substantial risk of death;

      (c) Any physical harm that involves some permanent incapacity,
      whether partial or total, or that involves some temporary, substantial
      incapacity;

      (d) Any physical harm that involves some permanent disfigurement or
      that involves some temporary, serious disfigurement;

      (e) Any physical harm that involves acute pain of such duration as to
      result in substantial suffering or that involves any degree of prolonged
      or intractable pain.

Loss of consciousness, “‘irrespective of its duration,’” has been found to constitute

severe physical harm under R.C. 2901.01(A)(5)(c). Watson, 2018-Ohio-4964, ¶ 11,

quoting State v. Sales, 9th Dist. Summit No. 25036, 2011-Ohio-2505, ¶ 19.

                In support of his argument that the evidence did not demonstrate

he knowingly caused serious physical harm to Lee, Jacinto cites State v. McCleod,

7th Dist. Jefferson No. 00 JE 8, 2001-Ohio-3480, and State v. McFadden, 10th Dist.

Franklin No. 95APA03-384, 1995 Ohio App. LEXIS 5144 (Nov. 21, 1995). In

McFadden, the defendant was convicted of felonious assault after throwing one

“blind-side punch” to the right side of the victim’s head. Id. at 4, 12. The defendant

and the victim were of “similar size and body weight” and the defendant lacked any

“boxing or fighting experience.” Id. at 11. The court indicated that, under the

circumstances of that case, while it was “reasonable to assume that a person would
expect one punch to cause physical harm to another person,” it could not be said

that “a reasonably prudent person would have been aware that the throwing of one

punch had the propensity to cause serious physical harm to another person.” Id. at

11-12. Accordingly, the court held that the evidence was insufficient to convict the

defendant of felonious assault. Id.

                 In McCleod, the Seventh District held that the trial court’s failure to

instruct the jury on assault warranted a reversal of the defendant’s conviction for

felonious assault. 2001-Ohio-3480 at ¶ 1, 57. In that case, the defendant had

“sucker-punched” and possibly kicked his victim. The court held that a reasonable

jury could have acquitted the defendant of felonious assault because it was “not

clear” that he was aware that one punch and possibly a kick “would certainly or likely

result in the type of serious injury which occurred.” Id. at ¶ 45. That is not the issue

in this case. In this case, the trial court instructed the jury both on felonious assault

and assault.

                 In numerous other cases, this court and others have held that a

single punch to the head or face can support a conviction for felonious assault even

in the absence of evidence that the defendant had fighting or boxing experience or

was “more physically imposing” than the victim. See, e.g., Watson, 2018-Ohio-

4964, at ¶ 16 (affirming felonious assault conviction where defendant struck the

victim “with a strong closed fist punch to the side of his head” with enough force

“that it knocked [the victim] to the ground, left him unconscious for an extended

period of time, and damaged his skull and brain”); State v. Eisenman, 10th Dist.
Franklin No. 17AP-475, 2018-Ohio-934, ¶ 11-12 (affirming felonious assault

conviction where defendant punched the victim once in the head with sufficient

force to “knock [the victim] out immediately”); Hampton, 2016-Ohio-5321, at ¶ 2,

14, 24, 27-28 (evidence of a single, forceful intentional punch to the head could

support the inference that defendant knowingly caused serious physical harm);

State v. Westfall, 9th Dist. Lorain No. 10CA009825, 2011-Ohio-5011, ¶ 2, 10 (single

punch to the victim’s face was sufficient to support felonious assault conviction);

State v. Shepherd, 11th Dist. Ashtabula No. 2003-A-0028, 2006-Ohio-4315, ¶ 28

(one punch to the face with sufficient force to crack two of the victim’s teeth was

sufficient to support a conviction for felonious assault); see also State v. Redman,

3d Dist. Allen No. 1-15-54, 2016-Ohio-860, ¶ 22 (“‘Punching someone in the face

satisfies the requisite culpable mental state for felonious assault.’”), quoting State v.

Beaver, 3d Dist. Union No. 14-13-15, 2014-Ohio-4995, ¶ 37; State v. Vanover, 4th

Dist. Lawrence No. 98CA38, 1999 Ohio App. LEXIS 2357, 14-15 (May 16, 1999)

(“[T]he mere act of punching someone in the head area carries with it the risk of

causing serious physical harm. * * * Serious physical harm is unquestionably a

natural and logical consequence of punching, without warning or provocation, an

intoxicated person whose faculties are likely impaired.”).

                 As explained above, the determination of whether a defendant acted

knowingly requires a review of all the relevant facts and circumstances. See, e.g.,

State v. Porter, 10th Dist. Franklin No. 19AP-29, 2019-Ohio-4868, ¶ 18 (“[I]n

analyzing an attack, inferences about mens rea depend on the nature and
circumstances of the event.”). In this case, the evidence shows that Lee weighed 180

pounds. After Jacinto punched Lee in the jaw, he immediately fell to the ground,

was unconscious and gasping for breath and sustained a severe brain injury. Dr.

Brown could not state whether Lee’s brain injury came from the punch or the fall

that followed, but testified that a “pretty significant amount of force” would have

been necessary to cause the significant acute swelling and bruising she observed on

Lee’s jaw. This was not a case of a light jab or minor clip. Jacinto’s punch was a

voluntary, significant, forceful blow to Lee’s face.

                 As the court explained in State v. Ayers, 3d Dist. Marion No. 9-81-

1, 1981 Ohio App. LEXIS 10550 (Aug. 18, 1981), in concluding that there was

sufficient evidence to support a felonious assault conviction where the defendant hit

the victim twice with his fist with sufficient force to break his cheekbone:

       [T]he evidence clearly shows the blows were directed to the victim’s
       face and head. This is the site of the sense of smell, of taste, of sight,
       and of hearing. It is the situs of the brain. As such, any violent blow
       can be expected to probably cause * * * some temporary substantial
       incapacity and to cause acute pain of such duration as to result in
       substantial suffering.

Id. at 4.

                Although Jacinto may not have reasonably anticipated that Lee

would sustain a serious brain injury, considering all the circumstances, it could be

reasonably inferred that Jacinto knew that some form of serious physical harm to

Lee was a reasonable and probable consequence of his forceful punch to Lee’s jaw.

Furthermore, after punching Lee and seeing him fall to the ground, Jacinto simply
walked away. Jacinto’s response to the immediate impact of his punch could

reasonably support the inference that Jacinto was “unsurprised by its severity” and

that Jacinto was aware that his punch to Lee’s jaw would probably cause him serious

physical harm. See Watson, 2018-Ohio-4964, at ¶ 16.

               Viewing the evidence in the light most favorable to the state and

considering the reasonable inferences to be drawn therefrom, we find that the

evidence presented was sufficient to support a finding, beyond a reasonable doubt,

that Jacinto knew that his conduct would probably cause serious physical harm to

Lee.

               Accordingly, we overrule Jacinto’s fifth assignment of error.

             Manifest Weight of the Evidence

               In his fourth assignment of error, Jacinto contends that his felonious

assault conviction was against the manifest weight of the evidence.

               In contrast to a challenge based on sufficiency of the evidence, a

manifest weight challenge attacks the credibility of the evidence presented and

questions whether the state met its burden of persuasion. State v. Bowden, 8th Dist.

Cuyahoga No. 92266, 2009-Ohio-3598, ¶ 13. Weight of the evidence “addresses the

evidence’s effect of inducing belief,” i.e., “whose evidence is more persuasive — the

state’s or the defendant’s?” State v. Wilson, 113 Ohio St.3d 382, 2007-Ohio-2202,

865 N.E.2d 1264, ¶ 25, citing State v. Thompkins, 78 Ohio St.3d 380, 386-387, 678

N.E.2d 541 (1977). When considering an appellant’s claim that a conviction is

against the manifest weight of the evidence, the appellate court functions as a
“thirteenth juror” and may disagree “with the factfinder’s resolution of * * *

conflicting testimony.” Thompkins at 387, citing Tibbs v. Florida, 457 U.S. 31, 42,

102 S.Ct. 2211, 72 L.Ed.2d 652 (1982). The appellate court examines the entire

record, weighs the evidence and all reasonable inferences that may be drawn

therefrom, considers the witnesses’ credibility and determines whether, in resolving

conflicts in the evidence, the trier of fact “‘clearly lost its way and created such a

manifest miscarriage of justice that the conviction must be reversed and a new trial

ordered.’” Thompkins at 387, quoting State v. Martin, 20 Ohio App.3d 172, 175, 485

N.E.2d 717 (1st Dist.1983). Reversal on manifest weight grounds is reserved for the

“‘exceptional case in which the evidence weighs heavily against the conviction.’”

Thompkins at 387, quoting Martin at 175.

               Jacinto contends that jury lost its way and that his felonious assault

conviction was against the manifest weight of the evidence because Jacinto and Lee

were engaged in “mutual combat” and there was “no legitimate evidence”

establishing that Jacinto caused the injuries Lee suffered as a result of their “mutual

combat.”

               Jacinto has cited no legal authority in support of his “mutual combat”

argument. Under such circumstances, an appellate court may properly disregard an

assignment of error. See App.R. 12(A)(2); App.R. 16(A)(7); State v. Lynch, 8th Dist.

Cuyahoga No. 95770, 2011-Ohio-3062, ¶ 18 (If an argument exists that can support

an inadequately argued assignment of error, it is not the duty of the appellate court

“‘to root it out.’”), quoting Cardone v. Cardone, 9th Dist. Summit Nos. 18349 and
18673, 1998 Ohio App. LEXIS 2028, 22 (May 6, 1998); see also State v. Lynch, 8th

Dist. Cuyahoga No. 95770, 2011-Ohio-3062, ¶ 16-17 (observing that the “only place”

in which the court found “mention of the term mutual combat” was in connection

with jury instructions on voluntary manslaughter and in which “mutual combat”

was defined as “‘[a] consensual fight on equal terms — arising from a moment of

passion but not in self-defense — between two persons armed with deadly

weapons’”), quoting Black’s Law Dictionary 1045 (8th Ed.2004); State v. Shane, 63

Ohio St.3d 630, 635, 590 N.E.2d 272 (1992) (listing “mutual combat” as a “classic”

example of a “voluntary manslaughter situation”).

                Indeed, courts have held that “where two persons agree to fight each

other in a non-competitive boxing situation, each may be held guilty of * * * felonious

assault * * * where the harm visited upon one of the fighters constitutes serious

physical harm.” McCurdy, 10th Dist. Franklin No. 13AP-321, 2013-Ohio-5710, ¶ 21;

State v. Dunham, 118 Ohio App.3d 724, 729-730, 693 N.E.2d 1175 (1st Dist.1997)

(“The fact that street fighters agree to engage in a public brawl to settle old or current

differences cannot and does not negate the penal consequences. * * * [W]here * * *

two persons agree to fight each other not in conformity with statutes authorizing

boxing matches, each may be held guilty of assault, and where * * * the harm visited

upon one of the fighters constitutes serious physical harm, the fact that the fight was

begun by mutual consent is not a defense, in law, to a charge brought pursuant to

R.C. 2903.11(A)(1).”); see also In re D.W., 8th Dist. Cuyahoga No. 79262, 2002-

Ohio-4173, ¶ 47-48.
               Finally, even if some “mutual combat” defense applied to the charge

here, Jacinto has not shown that he and Lee were engaged in “mutual combat” at

the time Lee’s injuries occurred. The 911 caller stated that “[a] guy walked up to

[Lee] and hit him and knocked him out and his head hit the concrete.” Jacinto

admitted to Detective Reese that Lee did not punch, push or hit him and that “the

only thing that happened was me hurting him at the end.” He told the detective that

he hit Lee “in the head or in the jaw” once and “that’s it,” that Lee did not hit his

head on anything “on the way down” and that Lee “went to sleep” after he hit him

and was “unconscious and snoring when he hit the ground.”

               After a careful review of the record in its entirety, weighing the

strength and credibility of the evidence presented and the inferences to be

reasonably drawn therefrom, we cannot say that this is one of those “exceptional

cases” in which the trial court clearly lost its way and created such a manifest

miscarriage of justice that Jacinto’s conviction for felonious assault was against the

manifest weight of the evidence. Thompkins, 78 Ohio St.3d at 387, 678 N.E.2d 541,

quoting Martin, 20 Ohio App.3d at 175, 485 N.E.2d 717.

                Jacinto’s fourth assignment of error is overruled.

             Challenge to Sentence

               In his sixth and final assignment of error, Jacinto argues that his

conviction should be overturned because the trial court failed to “properly consider”

the principles and purposes of sentencing under R.C. 2929.11 and the relevant
sentencing factors under R.C. 2929.12 when sentencing him to a four-year prison

term. Jacinto’s argument is meritless.

                When sentencing a defendant for a felony offense, a trial court must

consider both the principles and purposes of felony sentencing set forth in R.C.

2929.11 and the seriousness and recidivism factors set forth in R.C. 2929.12. State

v. Hodges, 8th Dist. Cuyahoga No. 99511, 2013-Ohio-5025, ¶ 7. A sentence imposed

for a felony shall be “reasonably calculated” to achieve “three overriding purposes of

felony sentencing” (1) protect the public from future crime by the offender and

others, (2) punish the offender and (3) promote the effective rehabilitation of the

offender “using the minimum sanctions that the court determines accomplish those

purposes without imposing an unnecessary burden on state or local resources.” R.C.

2929.11(A), (B). In addition, the sentence imposed “shall be commensurate with

and not demeaning to the seriousness of the offender’s conduct and its impact upon

the victim” and “consistent with sentenced imposed for similar crimes committed

by similar offenders.” R.C. 2929.11(B).

                A court imposing a felony sentence “has discretion to determine the

most effective way to comply” with these purposes and principles of sentencing.

R.C. 2929.12(A). R.C. 2929.12 sets forth a nonexhaustive list of factors related to

the seriousness of the offender’s conduct and the likelihood the offender will commit

future crimes that the trial court must consider when imposing a sentence.

                Jacinto first argues that his sentence should be vacated because the

trial court improperly considered the seriousness of Lee’s injuries when imposing
his sentence. Jacinto asserts that because “[s]erious physical harm is an element of

felonious assault,” it “cannot be used to elevate the seriousness of [Jacinto’s]

conduct.” This court, however, previously rejected such an argument in State v.

Davis-Bey, 8th Dist. Cuyahoga No. 79524, 2002-Ohio-3437. As the court explained:

      Although [the defendant] contends that the trial court erred in
      considering the seriousness of the victim’s injury because serious injury
      is one of the elements of the offense of felonious assault, this argument
      ignores the fact that there are different degrees of serious harm. As the
      court held in State v. Patterson, [10th Dist. Franklin No. 99AP-105,
      1999 Ohio App. LEXIS 5975 (Dec. 14, 1999)]:

      ***

      Defendant’s contentions * * * ignore the reality that serious physical
      harm may be in different degrees. Something less than the severe
      beating [the victim] endured may well constitute serious physical harm
      for purposes of R.C. 2903.11(A)(1), but not be a worst form of the
      offense for purposes of the sentencing statute.

Davis-Bey at ¶ 24-25; see also State v. Galindo-Barjas, 7th Dist. Mahoning No. 12

MA 37, 2013-Ohio-431, ¶ 1, 11-12 (“Even though ‘serious physical harm’ is an

element of aggravated vehicular assault, there is a range of harm possible within the

concept of what constitutes ‘serious physical harm’”; trial court was permitted to

consider the kind and extent of harm to the victim in imposing sentence even though

that harm “form[ed] an element of the crime.”).

                Jacinto next argues that his sentence should be vacated because “the

evidence within the record does not comport with the sentence imposed” in light of

R.C. 2929.11 and 2929.12. Jacinto points out that he had no prior criminal history,

that both he and Lee were “highly intoxicated” at the time of the incident, that the
PSI indicated that Jacinto had a low risk of reoffending, that he “conveyed heartfelt

remorse for the events of that night” and that “extensive support letters” had been

submitted on his behalf at sentencing.

                 Although the trial court must consider the principles and purposes

of felony sentencing set forth in R.C. 2929.11 and the relevant sentencing factors

listed in R.C. 2929.12 when sentencing a defendant, R.C. 2929.11 and 2929.12 are

not “fact-finding statutes.” See, e.g., State v. Black, 8th Dist. Cuyahoga No. 108551,

2020-Ohio-3117, ¶ 13; State v. White, 8th Dist. Cuyahoga No. 106580, 2018-Ohio-

3414, ¶ 9; State v. Gaines, 8th Dist. Cuyahoga No. 103476, 2016-Ohio-4863, ¶ 11.

Thus, the trial court is not required to make findings or give specific reasons for

imposing more than the minimum sentence. Black at ¶ 13.

                Where, as here, a sentence is imposed solely after consideration of

the factors in R.C. 2929.11 and 2929.12, “[a]n appellate court may vacate or modify

any sentence that is not clearly and convincingly contrary to law only if the appellate

court finds by clear and convincing evidence that the record does not support the

sentence.” State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002, 59 N.E.3d 1231,

¶ 23. “‘Clear and convincing evidence is that measure or degree of proof * * * which

will produce in the mind of the trier of facts a firm belief or conviction as to the facts

sought to be established.’” State v. Franklin, 8th Dist. Cuyahoga No. 107482, 2019-

Ohio-3760, ¶ 29, quoting Cross v. Ledford, 161 Ohio St. 469, 120 N.E.2d 118 (1954),

paragraph three of the syllabus. This is an “extremely deferential” standard of

review. State v. Venes, 2013-Ohio-1891, 992 N.E.2d 453, ¶ 21 (8th Dist.).
                 As a general matter, a sentence is not contrary to law where the trial

court considers the purposes and principles of sentencing under R.C. 2929.11 and

the seriousness and recidivism factors listed in R.C. 2929.12, properly applies

postrelease control and sentences a defendant within the permissible statutory

range. See, e.g., State v. Barnes, 8th Dist. Cuyahoga No. 108360, 2020-Ohio-665,

¶ 6; State v. A.H., 8th Dist. Cuyahoga No. 98622, 2013-Ohio-2525, ¶ 10. A trial

court’s statement in its sentencing journal entry that it considered the required

principles, purposes and sentencing factors is sufficient to fulfill a trial court’s

obligations under R.C. 2929.11 and 2929.12. White, 2018-Ohio-3414, at ¶ 9.

                 In this case, the trial court expressly stated at the sentencing hearing

that it had “considered” both “the principles and purposes of sentencing” and the

relevant sentencing factors. It likewise stated in its sentencing journal entry that it

“considered all required factors of the law” and “finds that prison is consistent with

the purpose of R.C. 2929.11.” The trial court, therefore, fulfilled its obligations under

R.C. 2929.11 and 2929.12 when sentencing Jacinto.

                 Although it was not required to do so, at the sentencing hearing, the

trial court explained its evaluation of the relevant sentencing factors and its rationale

for imposing a four-year prison sentence as follows:

             [T]he sentencing factors regarding the conduct is less serious,
      that the victim induced or facilitated the offense, that the offender acted
      under strong provocation, I don’t believe that those really apply here.

              Mr. Contreras was very clear that he had to hold Mr. Jacinto back
      for at least three minutes, and the video corroborated that.
      ***

       Mr. Contreras was very clear that the victim was simply telling
the defendant that he needed to be more respectful, that he can’t use
the language that he was using that night, that he’ll get ahead in life if
he maybe changes the way that he talks to people or it was — he was
basically giving him a mentorship speech; and I think that the
defendant’s pride was injured.

      And, obviously, yes, alcohol did have a lot to do with it, but I don’t
agree with some of the assertions made that it could have been the
other way, it could have happened the other way.

      ***

     [P]articularly having sat through this trial, I was — I put a lot of
emphasis on the defendant’s conduct before and after this punch.

      And like I stated, he had several opportunities to go inside. He
had several opportunities from Mr. Contreras to back down because
Mr. Contreras stated that he was ready to go. He was ready to fight.
That switch went off in his head.

       And Mr. Contreras going up in the elevator with him was afraid
of the defendant. And the conduct after is what really, really struck me;
is that in the defendant’s statement to the detective, he knew that he —
when he threw that punch, that the defendant was knocked out and he
left him on the sidewalk in the city that was unknown to him alone and
left him while he was passed out at 3:00 something in the morning.

      So I do consider the defendant’s conduct before and after, but I
also consider the fact that it was one punch; that although the jury
found that he knew or should have known to cause serious physical
harm — like I said, that degree of serious physical harm is what
separates each individual felonious assault.

       You cannot treat all of them the same. I don’t think that he
intended to cause that degree of serious physical harm. But then again,
also I do need to consider that there was a high degree of serious
physical harm. Not all serious physical harms can be treated the same.

      So I have considered the principles and purposes of sentencing.
I’ve carefully reviewed the record, the defendant’s history, the
      presentence investigation, all of the letters, the reports, the recidivism
      factors, which I believe are neutral because there is no history.

             I understand that he’s low-to-moderate, but the anger and
      alcohol issues we don’t know if they’re going to represent themselves in
      the future.

            I have considered the statements here today, the impact on the
      victim, the impact on the defendant’s family.

            I understand that any sentence the Court imposes must use the
      minimum sanctions that the Court determines to accomplish these
      purposes without imposing an unnecessary burden on the state or local
      resources.

            So after considering and having sat through this trial, having
      considered the sentencing factors, I do believe that a prison sentence is
      consistent with the principles and purposes of sentencing and the
      defendant is not amenable to a community control sanction.

               And, therefore, I’m imposing a period of incarceration of four
      years.

                 The record reflects that the trial court thoroughly and thoughtfully

considered the principles and purposes of sentencing under R.C. 2929.11 and the

relevant sentencing factors under R.C. 2929.12 in imposing a four-year prison

sentence. A trial court’s sentencing decisions are entitled to deference; we are not

permitted to simply substitute our judgment for that of the trial court. See, e.g.,

State v. Shivers, 8th Dist. Cuyahoga No. 105621, 2018-Ohio-99, ¶ 9; Franklin, 2019-

Ohio-3760, ¶ 47. Following a careful review of the record in its entirety, we cannot

say that Jacinto’s sentence is clearly and convincingly unsupported by the record.

                  Jacinto’s sixth assignment of error is overruled.

                  Judgment affirmed.
      It is ordered that appellee recover from appellant the costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

Cuyahoga County Court of Common Pleas to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



EILEEN A. GALLAGHER, JUDGE

ANITA LASTER MAYS, P.J., CONCURS;
LARRY A. JONES, SR., J., DISSENTS
WITH SEPARATE OPINION


LARRY A. JONES, SR., J., DISSENTING:

               Respectfully, I dissent and would sustain Jacinto’s first assignment

of error and remand for a new trial.

               I believe the evidence was sufficient to warrant a jury instruction on

self-defense. The evidence (testimonial and video) shows that Jacinto and Lee, who

were both heavily intoxicated, had been engaged in a prolonged verbal altercation

leading up to the incident; Lee “poked” Jacinto during the altercation. According to

the eyewitness, Contreras, Jacinto eventually apologized for his behavior and shook

Lee’s hand. Contreras testified that Lee would not let it go, however, and kept

“lecturing” Jacinto about his behavior.        According to Contreras, it was Lee’s

persistence that got Jacinto agitated again.
                When Jacinato and Lee engaged again, Lee told Contreras, who was

trying to restrain Jacinto, “[l]et him go. I will fight him”; according to Contreras,

Lee then assumed a “fighting stance.” Contreras testified that he was done with the

whole situation, and intentionally did not want to see anything; he only heard

“scruffles.” The hotel’s surveillance camera did not capture the actual fight.

                On this record, I believe the evidence was sufficient to instruct the

jury on self-defense. I would sustain the first assignment of error and remand the

case for a new trial.